Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:           Regarding claims 1-18, the prior art of record has not taught, either individually or in combination, and together with all other claimed features a wireless receiver or corresponding method of processing wireless received signals comprising: “reconstructing the single encoded digital composite signal into a single re-encoded digital composite signal by segregating the single encoded digital composite signal into a plurality of individual spectrum signals and reconstructing the plurality of individual spectrum signals into the single re-encoded digital composite signal in accordance with the orthogonal coding scheme operating under a second code rate, wherein the first code rate and the second code rate are different from each other; and decoding the single re-encoded digital composite signal in accordance with the orthogonal coding scheme operating under the second code rate, and to output a plurality of digital signals, in which each digital signal in the plurality of digital signals corresponds to a respective analog signal of the plurality of received analog signals.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112